Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


The response filed on 01/21/2022 has been entered and made of record.

Claims 2, 4, 12, and 14 are canceled.
Claims 1, 3, 5, 6, 8-11, 13, 15, 16 and 18-26 are pending.



REASON FOR ALLOWANCE





The claimed invention is a method/apparatus for video decoding with a distinct combination of limitations (emphasis added):  “decoding coding information of a current coding tree block (CTB) in a current picture from a coded video bitstream, the coding information indicating whether a current CTB split structure of the current CTB is to be determined based on a reference CTB split structure; and in response to the coding information indicating that the current CTB split structure of the current CTB is determined based on the reference CTB split structure, determining the current CTB split structure for the current CTB based on the reference CTB split structure, the reference CTB split structure being a shared reference CTB split structure indicated by a high level header of a high level coding structure at a level higher than a CTB level, the high level coding structure including the current CTB and one or more other CTBs, and the shared reference CTB split structure being sharable by the current CTB and the one or more other CTBs in the high level coding structure; and partitioning the current CTB according to the current CTB split structure.”.




Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3, 5, 6, 8-11, 13, 15, 16 and 18-26 are allowed.




CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488